Dissenting Opinion by
Judge Mencer:
I respectfully dissent for two reasons.
First: I am not satisfied that the Auditor General made an adjudication in this case. The majority states the issue to be whether the audit report was an adjudication, but it appears to me that it answers that question by an analysis of the Auditor General’s refusal to approve the payment to the Borough of East Washington (Borough) of its share of the Commonwealth’s tax on casualty insurance premiums. It seems to me that the Borough’s remedy relative to the non-payment of this money was mandamus rather than an appeal from the audit, which I do not consider to have been an adjudication.
Second: Assuming that the audit was an adjudication, then I must conclude that it was made without a hearing and the opportunity of the Borough to present evidence. It was held in Conestoga National Bank of Lancaster v. Patterson, 442 Pa. 289, 275 A.2d 6 (1971) that procedural safeguards, such as notice and a hearing, should accompany a situation where the administrative action is adjudicatory in nature and involves substantial property rights.
I would grant the Auditor General’s Motion to Quash.
Judge Kramer joins in this dissent.